 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 1 of 16 Page ID #:219




 1   Andrew Z. Tapp (FBN 68002)
     Pro Hac Vice
 2   andrew@metropolitan.legal
     Metropolitan Law Group, PLLC
 3   1971 W. Lumsden Road, #326
     Brandon, Florida 33511-8820
 4   Telephone: (813) 228-0658
 5   Attorneys for Plaintiffs
     Laura P. Hernandez Garcia, an Individual, and
 6   Ladi 99 Cent Plus Store, a CA Sole Proprietorship
 7   NICOLA T. HANNA
     United States Attorney
 8   DAVID M. HARRIS
     Assistant United States Attorney
 9   Chief, Civil Division
     JOANNE S. OSINOFF
10   Assistant United States Attorney
     Chief, General Civil Section
11   MATTHEW J. BARRAGAN (Cal. Bar No. 283883)
     Assistant United States Attorney
12         Federal Building, Suite 7516
           300 North Los Angeles Street
13         Los Angeles, California 90012
           Telephone: (213) 894-2444
14         Facsimile: (213) 894-7819
           E-mail: Matthew.Barragan@usdoj.gov
15
     Attorneys for Defendant
16   United States of America
17
                            UNITED STATES DISTRICT COURT
18
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
                                    WESTERN DIVISION
20
21 LAURA P. HERNANDEZ GARCIA,                   No. CV 19-02590-ODW (PJWx)
   an Individual, and LADI 99 CENT
22 PLUS STORE, a California Sole                STIPULATED PROTECTIVE ORDER
   Proprietorship,
23                                              [Discovery Document: Referred to
               Plaintiffs,                      Magistrate Judge Patrick J. Walsh]
24
                      v.                        Honorable Patrick J. Walsh
25
   UNITED STATES OF AMERICA,
26
               Defendant.
27
28
 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 2 of 16 Page ID #:220




1    1.    A. PURPOSES AND LIMITATIONS
2
3          Discovery in this action is likely to involve production of confidential,
4    proprietary, or private information for which special protection from public disclosure
5    and from use for any purpose other than prosecuting this litigation may be warranted.
6    Accordingly, the parties hereby stipulate to and petition the Court to enter the
7    following Stipulated Protective Order. The parties acknowledge that this Order does
8    not confer blanket protections on all disclosures or responses to discovery and that the
9    protection it affords from public disclosure and use extends only to the limited
10   information or items that are entitled to confidential treatment under the applicable
11   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
12   that this Stipulated Protective Order does not entitle them to file confidential
13   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
14   followed and the standards that will be applied when a party seeks permission from the
15   court to file material under seal.
16
17         B. GOOD CAUSE STATEMENT
18
19         (a)    Plaintiffs filed this action challenging the decision of the United States
20   Department of Agriculture’s Food and Nutrition Service (“FNS”) to permanently
21   disqualify Plaintiffs from further participation in the Supplemental Nutrition
22   Assistance Program (“SNAP”), formerly known as the Food Stamp Program, based on
23   allegations that Plaintiffs trafficked in SNAP benefits (i.e., exchanged SNAP benefits
24   for cash or anything other than eligible food).
25         (b)    Defendant possesses or has access to the following categories of
26   documents and information which may be relevant to the parties’ claims or defenses,
27
28
                                                  1
 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 3 of 16 Page ID #:221




1    that contain information protected from disclosure by the Privacy Act of 1974,1 5
2    U.S.C. § 552(a), et seq.; the Food and Nutrition Act, SNAP, and federal regulations
3    promulgated thereunder, 7 U.S.C. § 2020(e)(8) and 7 C.F.R. § 272.1(c); and/or the law
4    enforcement privilege, including information about non-parties and FNS contractors
5    who work in undercover capacities:
6                  1.    SNAP Household Information: Unredacted household participant
7                        numbers.
8                  2.    FNS’s & ALERT Operational Information.
9                  3.    ALERT thresholds.
10                 4.    Comparison Store Information: Information and data used by FNS
11                       regarding stores used for purposes of comparing Electronic Benefit
12                       Transfer transactions at Ladi 99 Cent Plus Store to other stores in
13                       the area.
14                 5.    Unredacted Administrative Record.
15           (c)   Plaintiffs possess or have access to the following categories of documents
16   and information which may be relevant to the parties’ claims or defenses, that contains
17   information protected from disclosure by the Privacy Act of 1974, 5 U.S.C. § 552(a), et
18   seq.:
19                 1.    Plaintiffs’ Business, Financial, and Tax Records: The Plaintiffs’
20                       sales data, inventory records, business operations, know-how,
21                       vendor and supplier lists, profit margins, financial and tax records.
22           (d)   The parties submit that the need for disclosure of the foregoing categories
23   of documents and information outweighs any potential harm to nonparties, provided
24   that appropriate safeguards are imposed and that the disclosed documents and
25   information are used solely in this litigation.
26
27           1
             The Privacy Act generally prohibits Defendant from disclosing “records” of
     individuals without their consent. See 5 U.S.C. § 552a(a)(4), (b). Disclosure is
28   permitted, however, if made “pursuant to the order of a court of competent jurisdiction.”
     Id. § 552a(b)(11).
                                                2
 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 4 of 16 Page ID #:222




1          (e)     This Stipulation permits Defendant to produce the specified documents
2    and information, but does not require production.
3          (f)     This Stipulation is not intended to affect the rights of any party to object
4    to discovery pursuant to the Federal Rules of Civil Procedure or other authority, nor is
5    it intended to alter any burden of proof regarding the assertion of a privilege.
6          (g)     Neither the Stipulation nor Protective Order constitutes a ruling on
7    whether a particular document or category of information is discoverable or
8    admissible.
9          (h)     Nothing in this Stipulation prohibits a party from seeking further
10   protection by a Court-approved stipulation or applying to the Court directly.
11         (i)     Nothing in this Stipulation waives the right of Defendant to use, disclose,
12   or disseminate documents or information in accordance with the provisions of the
13   Privacy Act or other statutes, regulations, or policies.
14         (j)     The Department of Justice, the United States Attorney’s Office, and the
15   United States Department of Agriculture shall bear no responsibility or liability for any
16   disclosure made pursuant to the Protective Order sought by this Stipulation.
17
18   2.    DEFINITIONS
19         2.1     Action: Laura P. Hernandez, et al., v. United States of America, CV 19-
20   02590-ODW (PJWx).
21         2.2     Challenging Party: a Party or Non-Party that challenges the designation of
22   information or items under this Order.
23         2.3     “CONFIDENTIAL” Information or Items: information (regardless of how
24   it is generated, stored or maintained) or tangible things that qualify for protection under
25   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
26   Statement.
27         2.4     Counsel: Outside Counsel of Record and House Counsel (as well as their
28   support staff).
                                                  3
 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 5 of 16 Page ID #:223




1          2.5    Designating Party: a Party or Non-Party that designates information or
2    items that it produces in disclosures or in responses to discovery as
3    “CONFIDENTIAL.”
4          2.6    Disclosure or Discovery Material: all items or information, regardless of
5    the medium or manner in which it is generated, stored, or maintained (including,
6    among other things, testimony, transcripts, and tangible things), that are produced or
7    generated in disclosures or responses to discovery in this matter.
8          2.7    Expert: a person with specialized knowledge or experience in a matter
9    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
10   expert witness or as a consultant in this Action.
11         2.8    House Counsel: attorneys who are employees of a party to this Action.
12   House Counsel does not include Outside Counsel of Record or any other outside
13   counsel.
14         2.9    Non-Party: any natural person, partnership, corporation, association, or
15   other legal entity not named as a Party to this action.
16         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
17   this Action but are retained to represent or advise a party to this Action and have
18   appeared in this Action on behalf of that party or are affiliated with a law firm which
19   has appeared on behalf of that party, and includes support staff.
20         2.11 Party: any party to this Action, including all of its officers, directors,
21   employees, consultants, retained experts, and Outside Counsel of Record (and their
22   support staffs).
23         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
24   Discovery Material in this Action.
25         2.13 Professional Vendors: persons or entities that provide litigation support
26   services (e.g., photocopying, videotaping, translating, preparing exhibits or
27   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
28   their employees and subcontractors.
                                                  4
 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 6 of 16 Page ID #:224




1          2.14 Protected Material: any Disclosure or Discovery Material that is
2    designated as “CONFIDENTIAL.”
3          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
4    from a Producing Party.
5
6    3.    SCOPE
7          The protections conferred by this Stipulation and Order cover not only Protected
8    Material (as defined above), but also (1) any information copied or extracted from
9    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
10   Material; and (3) any testimony, conversations, or presentations by Parties or their
11   Counsel that might reveal Protected Material.
12         Any use of Protected Material at trial shall be governed by the orders of the trial
13   judge. This Order does not govern the use of Protected Material at trial.
14
15   4.    DURATION
16         Even after final disposition of this litigation, the confidentiality obligations
17   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
18   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
19   later of (1) dismissal of all claims and defenses in this Action, with or without
20   prejudice; and (2) final judgment herein after the completion and exhaustion of all
21   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
22   for filing any motions or applications for extension of time pursuant to applicable law.
23
24   5.    DESIGNATING PROTECTED MATERIAL
25         5.1    Exercise of Restraint and Care in Designating Material for Protection.
26   Each Party or Non-Party that designates information or items for protection under this
27   Order must take care to limit any such designation to specific material that qualifies
28   under the appropriate standards. The Designating Party must designate for protection
                                                  5
 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 7 of 16 Page ID #:225




1    only those parts of material, documents, items, or oral or written communications that
2    qualify so that other portions of the material, documents, items, or communications for
3    which protection is not warranted are not swept unjustifiably within the ambit of this
4    Order.
5          Mass, indiscriminate, or routinized designations are prohibited. Designations
6    that are shown to be clearly unjustified or that have been made for an improper purpose
7    (e.g., to unnecessarily encumber the case development process or to impose
8    unnecessary expenses and burdens on other parties) may expose the Designating Party
9    to sanctions.
10         If it comes to a Designating Party’s attention that information or items that it
11   designated for protection do not qualify for protection, that Designating Party must
12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
13         5.2       Manner and Timing of Designations. Except as otherwise provided in this
14   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
15   or ordered, Disclosure or Discovery Material that qualifies for protection under this
16   Order must be clearly so designated before the material is disclosed or produced.
17         Designation in conformity with this Order requires:
18                   (a)   for information in documentary form (e.g., paper or electronic
19   documents, but excluding transcripts of depositions or other pretrial or trial
20   proceedings), that the Producing Party affix at a minimum, the legend
21   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
22   contains protected material. If only a portion or portions of the material on a page
23   qualifies for protection, the Producing Party also must clearly identify the protected
24   portion(s) (e.g., by making appropriate markings in the margins).
25         A Party or Non-Party that makes original documents available for inspection
26   need not designate them for protection until after the inspecting Party has indicated
27   which documents it would like copied and produced. During the inspection and before
28   the designation, all of the material made available for inspection shall be deemed
                                                  6
 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 8 of 16 Page ID #:226




1    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
2    copied and produced, the Producing Party must determine which documents, or
3    portions thereof, qualify for protection under this Order. Then, before producing the
4    specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
5    each page that contains Protected Material. If only a portion or portions of the material
6    on a page qualifies for protection, the Producing Party also must clearly identify the
7    protected portion(s) (e.g., by making appropriate markings in the margins).
8                  (b)   for testimony given in depositions that the Designating Party
9    identify the Disclosure or Discovery Material on the record, before the close of the
10   deposition all protected testimony.
11                 (c)   for information produced in some form other than documentary and
12   for any other tangible items, that the Producing Party affix in a prominent place on the
13   exterior of the container or containers in which the information is stored the legend
14   “CONFIDENTIAL.” If only a portion or portions of the information warrants
15   protection, the Producing Party, to the extent practicable, shall identify the protected
16   portion(s).
17         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
18   failure to designate qualified information or items does not, standing alone, waive the
19   Designating Party’s right to secure protection under this Order for such material. Upon
20   timely correction of a designation, the Receiving Party must make reasonable efforts to
21   assure that the material is treated in accordance with the provisions of this Order.
22
23   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
24         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
25   designation of confidentiality at any time that is consistent with the Court’s Scheduling
26   Order.
27         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
28   resolution process under Local Rule 37.1 et seq.
                                                 7
 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 9 of 16 Page ID #:227




1          6.3    The burden of persuasion in any such challenge proceeding shall be on the
2    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
3    to harass or impose unnecessary expenses and burdens on other parties) may expose
4    the Challenging Party to sanctions. Unless the Designating Party has waived or
5    withdrawn the confidentiality designation, all parties shall continue to afford the
6    material in question the level of protection to which it is entitled under the Producing
7    Party’s designation until the Court rules on the challenge.
8
9    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
10         7.1    Basic Principles. A Receiving Party may use Protected Material that is
11   disclosed or produced by another Party or by a Non-Party in connection with this
12   Action only for prosecuting, defending, or attempting to settle this Action. Such
13   Protected Material may be disclosed only to the categories of persons and under the
14   conditions described in this Order. When the Action has been terminated, a Receiving
15   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
16         Protected Material must be stored and maintained by a Receiving Party at a
17   location and in a secure manner that ensures that access is limited to the persons
18   authorized under this Order.
19         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
20   ordered by the court or permitted in writing by the Designating Party, a Receiving
21   Party may disclose any information or item designated “CONFIDENTIAL” only to:
22                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
23   well as employees of said Outside Counsel of Record to whom it is reasonably
24   necessary to disclose the information for this Action;
25                (b)   the officers, directors, and employees (including House Counsel) of
26   the Receiving Party to whom disclosure is reasonably necessary for this Action;
27                (c)   Experts (as defined in this Order) of the Receiving Party to whom
28   disclosure is reasonably necessary for this Action and who have signed the
                                                 8
 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 10 of 16 Page ID #:228




1    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
2                 (d)   the court and its personnel;
3                 (e)   court reporters and their staff;
4                 (f)   professional jury or trial consultants, mock jurors, and Professional
5    Vendors to whom disclosure is reasonably necessary for this Action and who have
6    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
7                 (g)   the author or recipient of a document containing the information or
8    a custodian or other person who otherwise possessed or knew the information;
9                 (h)   during their depositions, witnesses ,and attorneys for witnesses, in
10   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
11   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
12   will not be permitted to keep any confidential information unless they sign the
13   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
14   by the Designating Party or ordered by the court. Pages of transcribed deposition
15   testimony or exhibits to depositions that reveal Protected Material may be separately
16   bound by the court reporter and may not be disclosed to anyone except as permitted
17   under this Stipulated Protective Order; and
18                (i)   any mediator or settlement officer, and their supporting personnel,
19   mutually agreed upon by any of the parties engaged in settlement discussions.
20
21   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
22         OTHER LITIGATION
23         If a Party is served with a subpoena or a court order issued in other litigation that
24   compels disclosure of any information or items designated in this Action as
25   “CONFIDENTIAL,” that Party must:
26                (a)   promptly notify in writing the Designating Party. Such notification
27   shall include a copy of the subpoena or court order;
28                (b)   promptly notify in writing the party who caused the subpoena or
                                                   9
 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 11 of 16 Page ID #:229




1    order to issue in the other litigation that some or all of the material covered by the
2    subpoena or order is subject to this Protective Order. Such notification shall include a
3    copy of this Stipulated Protective Order; and
4                 (c)    cooperate with respect to all reasonable procedures sought to be
5    pursued by the Designating Party whose Protected Material may be affected.
6          If the Designating Party timely seeks a protective order, the Party served with
7    the subpoena or court order shall not produce any information designated in this action
8    as “CONFIDENTIAL” before a determination by the court from which the subpoena
9    or order issued, unless the Party has obtained the Designating Party’s permission. The
10   Designating Party shall bear the burden and expense of seeking protection in that court
11   of its confidential material and nothing in these provisions should be construed as
12   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
13   directive from another court.
14
15   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
16         IN THIS LITIGATION
17                (a)    The terms of this Order are applicable to information produced by a
18   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
19   produced by Non-Parties in connection with this litigation is protected by the remedies
20   and relief provided by this Order. Nothing in these provisions should be construed as
21   prohibiting a Non-Party from seeking additional protections.
22                (b)    In the event that a Party is required, by a valid discovery request, to
23   produce a Non-Party’s confidential information in its possession, and the Party is
24   subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party shall:
26                       (1)    promptly notify in writing the Requesting Party and the Non-
27   Party that some or all of the information requested is subject to a confidentiality
28   agreement with a Non-Party;
                                                 10
 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 12 of 16 Page ID #:230




1                        (2)   promptly provide the Non-Party with a copy of the Stipulated
2    Protective Order in this Action, the relevant discovery request(s), and a reasonably
3    specific description of the information requested; and
4                        (3)   make the information requested available for inspection by
5    the Non-Party, if requested.
6                 (c)    If the Non-Party fails to seek a protective order from this court
7    within 14 days of receiving the notice and accompanying information, the Receiving
8    Party may produce the Non-Party’s confidential information responsive to the
9    discovery request. If the Non-Party timely seeks a protective order, the Receiving Party
10   shall not produce any information in its possession or control that is subject to the
11   confidentiality agreement with the Non-Party before a determination by the court.
12   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
13   of seeking protection in this court of its Protected Material.
14
15   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17   Protected Material to any person or in any circumstance not authorized under this
18   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
19   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
20   all unauthorized copies of the Protected Material, (c) inform the person or persons to
21   whom unauthorized disclosures were made of all the terms of this Order, and (d)
22   request such person or persons to execute the “Acknowledgment and Agreement to Be
23   Bound” that is attached hereto as Exhibit A.
24
25   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
26         PROTECTED MATERIAL
27         When a Producing Party gives notice to Receiving Parties that certain
28   inadvertently produced material is subject to a claim of privilege or other protection,
                                                 11
 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 13 of 16 Page ID #:231




1    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
2    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
3    may be established in an e-discovery order that provides for production without prior
4    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
5    parties reach an agreement on the effect of disclosure of a communication or
6    information covered by the attorney-client privilege or work product protection, the
7    parties may incorporate their agreement in the stipulated protective order submitted to
8    the court.
9
10   12.   MISCELLANEOUS
11         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
12   person to seek its modification by the Court in the future.
13         12.2 Right to Assert Other Objections. By stipulating to the entry of this
14   Protective Order no Party waives any right it otherwise would have to object to
15   disclosing or producing any information or item on any ground not addressed in this
16   Stipulated Protective Order. Similarly, no Party waives any right to object on any
17   ground to use in evidence of any of the material covered by this Protective Order.
18         12.3 Filing Protected Material. A Party that seeks to file under seal any
19   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
20   only be filed under seal pursuant to a court order authorizing the sealing of the specific
21   Protected Material at issue. If a Party’s request to file Protected Material under seal is
22   denied by the court, then the Receiving Party may file the information in the public
23   record unless otherwise instructed by the court.
24
25   13.   FINAL DISPOSITION
26         After the final disposition of this Action, as defined in paragraph 4, within 60
27   days of a written request by the Designating Party, each Receiving Party must return
28   all Protected Material to the Producing Party or destroy such material. As used in this
                                                 12
 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 14 of 16 Page ID #:232




1    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
2    summaries, and any other format reproducing or capturing any of the Protected
3    Material. Whether the Protected Material is returned or destroyed, the Receiving Party
4    must submit a written certification to the Producing Party (and, if not the same person
5    or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
6    category, where appropriate) all the Protected Material that was returned or destroyed
7    and (2)affirms that the Receiving Party has not retained any copies, abstracts,
8    compilations, summaries or any other format reproducing or capturing any of the
9    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
10   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
11   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
12   attorney work product, and consultant and expert work product, even if such materials
13   contain Protected Material. Any such archival copies that contain or constitute
14   Protected Material remain subject to this Protective Order as set forth in Section 4
15   (DURATION).
16         Any violation of this Order may be punished by any and all appropriate
17   measures including, without limitation, contempt proceedings and/or monetary
18   sanctions.
19
20   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
21
22    Dated: April 28, 2020                    Metropolitan Law Group, PLLC
23
24                                             /s/ Andrew Z. Tapp
                                               ANDREW Z. TAPP
25
                                               Attorneys for Plaintiffs
26                                             Laura P. Hernandez Garcia, an Individual,
27                                             and Ladi 99 Cent Plus Store, a CA Sole
                                               Proprietorship
28
                                                 13
 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 15 of 16 Page ID #:233




1     Dated: April 28, 2020                    NICOLA T. HANNA
                                               United States Attorney
2                                              DAVID M. HARRIS
                                               Assistant United States Attorney
3                                              Chief, Civil Division
                                               JOANNE S. OSINOFF
4                                              Assistant United States Attorney
                                               Chief, General Civil Section
5
6
                                               /s/ Matthew J. Barragan
7                                              MATTHEW J. BARRAGAN*
                                               Assistant United States Attorney
8
                                               Attorneys for Defendant
9                                              United States of America
10         *Pursuant to Local Rule 5-4.3.4(2), the filer attests that all signatories listed, and
11   on whose behalf the filing is submitted, concurs in the filing’s content and have
     authorized filing.
12
13   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

14
            April 29, 2020
     Dated:____________________
15
16
17   HONORABLE
      ONORABLE PATRICK JJ. WALSH
     United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28
                                                 14
 Case 2:19-cv-02590-ODW-PJW Document 43 Filed 04/29/20 Page 16 of 16 Page ID #:234




1                                           EXHIBIT A
2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury that I
5    have read in its entirety and understand the Stipulated Protective Order that was issued
6    by the United States District Court for the Central District of California on [date] in the
7    case of Laura P. Hernandez, et al., v. United States of America, CV 19-02590-ODW
8    (PJWx). I agree to comply with and to be bound by all the terms of this Stipulated
9    Protective Order and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
11   that I will not disclose in any manner any information or item that is subject to this
12   Stipulated Protective Order to any person or entity except in strict compliance with the
13   provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [print or
18   type full name] of _______________________________________ [print or type full
19   address and telephone number] as my California agent for service of process in
20   connection with this action or any proceedings related to enforcement of this Stipulated
21   Protective Order.
22   Date: ______________________________________
23
     City and State where sworn and signed: _________________________________
24
25   Printed name: _______________________________
26
     Signature: __________________________________
27
28
                                                 15
